In an action to recover damages for personal injuries, Ford Motor Credit Company, doing business as Mazda American Credit appeals from an order of the Supreme Court, Queens County (LeVine, J.), dated February 28, 2003, which granted the plaintiff’s motion for leave to add it as a party defendant and to serve it with a supplemental summons and amended complaint pursuant to CPLR 203 (b).
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in granting the plaintiffs motion for leave to add the appellant as a party defendant and to serve it with a supplemental summons and amended complaint pursuant to CPLR 203 (b) (see Buran v Coupal, 87 NY2d 173 [1995]; Mondello v New York Blood Ctr.-Greater N.Y. Blood Program, 80 NY2d 219 [1992]; Poulard v Papamihlopoulos, 254 AD2d 266 [1998]; Brock v Bua, 83 AD2d 61 [1981]). Ritter, J.P., S. Miller, Adams and Cozier, JJ., concur.